Case: 1:20-cv-00285-CAB Doc #: 22 Filed: 02/26/21 1 of 10. PageID #: 198




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 MERRY X-RAY CORPORATION d/b/a )                      CASE NO. 1:20CV285
 UNIVERSAL MEDICAL SYSTEMS,    )
                 Plaintiff,    )                      SENIOR JUDGE
                               )                      CHRISTOPHER A. BOYKO
            vs.                )
                               )                      OPINION AND ORDER
 THE JDIS GROUP, et al.,       )
                               )
                 Defendants.   )


 CHRISTOPHER A. BOYKO, SR. J.:

        This matter comes before the Court upon the Motion (ECF DKT #19) of Defendants

 The JDIS Group and Burke Whitney to Dismiss pursuant to Fed.R.Civ.P. 12(b)(6). For the

 following reasons, the Motion is denied.

                           I. FACTUAL BACKGROUND

        Plaintiff Merry X-Ray Corporation filed the instant Complaint against Defendants

 JDIS and Whitney on February 7, 2020, alleging Breach of Contract, Unjust Enrichment,

 Promissory Estoppel, Fraud in the Inducement and Negligent Misrepresentation.

        Plaintiff is an Ohio limited liability company with its principal place of business in

 Cuyahoga County, Ohio. Defendant JDIS is a California limited liability company with its
Case: 1:20-cv-00285-CAB Doc #: 22 Filed: 02/26/21 2 of 10. PageID #: 199




 principal place of business in Orange County, California. Defendant Whitney is a resident of

 California and Managing Partner of The JDIS Group. Two of Plaintiff’s subsidiaries are

 Merry X-Ray Corporation d/b/a Consensys Imaging Services, Inc. (“Consensys”) and Merry

 X-Ray Corporation d/b/a Nationwide Imaging Services, Inc. (“Nationwide”).

        Beginning as early as 2016, Defendant JDIS, as vendor, entered into a number of

 contracts with Plaintiff, as “middle-man,” to provide medical equipment and related services

 to Plaintiff’s customers that are predominately animal healthcare facilities. Plaintiff would

 purchase medical equipment directly from Defendant JDIS for its customers. Defendant JDIS

 would then service the medical equipment sent to Plaintiff’s customers and rectify any

 performance or software related issues.

        Plaintiff alleges that in January 2019, Defendant JDIS began to provide Plaintiff’s

 customers with faulty medical equipment and failed to respond to service calls it received

 from Plaintiff’s customers associated with that medical equipment. Defendant JDIS accepted

 the funds for the medical equipment and services to be provided to Plaintiff’s customers, but

 failed to uphold its end of the bargain. Due to Defendant’s failures and in order to maintain

 its customers, Plaintiff was forced to remove and replace defective equipment and to provide

 its customers with alternate services through Merry X-Ray subsidiaries Consensys and

 Nationwide.

        On or about November 1, 2019, Plaintiff ended its relationship with Defendant JDIS.

 Due to Defendant JDIS’s continued failure to perform under the terms of the contracts and to

 rectify its breaches, Plaintiff has incurred significant expenses amounting to nearly

 $900,000.00.


                                               -2-
Case: 1:20-cv-00285-CAB Doc #: 22 Filed: 02/26/21 3 of 10. PageID #: 200




        Plaintiff attaches a representative copy of the parties’ agreements to the Complaint

 (ECF DKT #2-1) and to its Opposition Brief (ECF DKT #20). Defendant provides copies of

 nine of the parties’ agreements with its Reply Brief (ECF DKT #21). Plaintiff alleges that it

 performed its obligations under the contracts and has not breached any contractual duties that

 would act as a bar to its claims. In addition, Plaintiff contends that Defendant JDIS’s material

 breaches excused any further performance on Plaintiff’s part.

        Moreover, Plaintiff alleges that it conferred a benefit on Defendant JDIS by paying

 Defendant JDIS for services that were never rendered; and it would be unjust for Defendant

 JDIS to retain the funds received from Plaintiff. Also, Defendant JDIS’s explicit promises

 reasonably induced Plaintiff into paying Defendant JDIS, but Defendant JDIS did not perform

 as it promised it would. As for Defendant Whitney, Plaintiff alleges reasonable reliance upon

 his fraudulent representations and negligent misrepresentations; thereby causing Plaintiff to

 continue its course of dealings with Defendant JDIS without obtaining the promised services.

        On August 19, 2020, Defendants filed their Motion to Dismiss. Defendants contend

 that Plaintiff’s Complaint cannot be sustained as a matter of law. The contractual Limitation

 of Liability clause provides that JDIS may not be held liable for any of the damages alleged in

 the Complaint because liability is capped at the amount paid by Plaintiff to JDIS in the

 preceding twelve-month period. The agreements’ Hold Harmless clause mandates dismissal

 of claims arising out of JDIS’s negligent acts or omissions. Plaintiff’s reimbursement

 damages are not covered by the applicable warranty which excludes “damages or repairs due

 to any non-JDIS party.” Defendants assert Plaintiff’s own spreadsheet (ECF DKT #2-1,

 Exhibit “I”) establishes that Plaintiff stopped paying on the contracts, thus voiding the


                                                -3-
Case: 1:20-cv-00285-CAB Doc #: 22 Filed: 02/26/21 4 of 10. PageID #: 201




 warranty obligations. Defendants also argue that the alternative Unjust Enrichment and

 Promissory Estoppel claims are insufficiently pled because they incorporate the allegation

 that a written contract exists.

                                   II. LAW AND ANALYSIS

 Standard of Review - Fed.R.Civ.P. 12(b)(6)

         “In reviewing a motion to dismiss, we construe the complaint in the light most

 favorable to the plaintiff, accept its allegations as true, and draw all reasonable inferences in

 favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). Factual

 allegations contained in a complaint must “raise a right to relief above the speculative level.”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). Twombly does not “require heightened fact

 pleading of specifics, but only enough facts to state a claim to relief that is plausible on its

 face.” Id. at 570. Dismissal is warranted if the complaint lacks an allegation as to a necessary

 element of the claim raised. Craighead v. E.F. Hutton & Co., 899 F.2d 485 (6th Cir. 1990).

 The United States Supreme Court, in Ashcroft v. Iqbal, 556 U.S. 662 (2009), discussed

 Twombly and provided additional analysis of the motion to dismiss standard:

             In keeping with these principles a court considering a motion to
             dismiss can choose to begin by identifying pleadings that, because
             they are no more than conclusions, are not entitled to the assumption
             of truth. While legal conclusions can provide the framework of a
             complaint, they must be supported by factual allegations. When there
             are well-plead factual allegations a court should assume their veracity
             and then determine whether they plausibly give rise to an entitlement
             to relief. Id. at 679.

         According to the Sixth Circuit, the standard described in Twombly and Iqbal “obliges

 a pleader to amplify a claim with some factual allegations in those contexts where such

 amplification is needed to render the claim plausible.” Weisbarth v. Geauga Park Dist., 499

                                                 -4-
Case: 1:20-cv-00285-CAB Doc #: 22 Filed: 02/26/21 5 of 10. PageID #: 202




 F.3d 538, 541 (6th Cir.2007) (quoting Iqbal v. Hasty, 490 F.3d 143, 157-58 (2nd Cir.2007)).

        The Court should disregard conclusory allegations, including legal conclusions

 couched as factual allegations. Twombly, 550 U.S. at 555; J & J Sports Prods. v. Kennedy,

 No. 1:10CV2740, 2011 U.S. Dist. LEXIS 154644, *4 (N.D.Ohio Nov. 3, 2011).

        A written instrument attached to a pleading is a part of the pleading for all purposes.

 Fed.R.Civ.P. 10(c). “In addition, when a document is referred to in the pleadings and is

 integral to the claims, it may be considered without converting a motion to dismiss into one

 for summary judgment.” Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d

 327, 335–36 (6th Cir. 2007).

        “Rule 12(b)(6) does not countenance ... dismissals based on a judge’s disbelief of a

 complaint’s factual allegations ... a well-pleaded complaint may proceed even if it strikes a

 savvy judge that actual proof of those facts is improbable ...” Twombly, 550 U.S. at 556.

        The agreements between Plaintiff Merry X-Ray and Defendant JDIS specify that the

 law of the State of Florida governs.

        Under Florida law, “[a] breach of contract claim must allege the following elements:

 (1) a contract; (2) a breach of the contract; and (3) damages resulting from the breach of the

 contract.” Trinity Graphic, USA, Inc. v. Tervis Tumbler Company, 320 F.Supp. 3d 1285,

 1295 (M.D. Fla. 2018), citing Rollins, Inc. v. Butland, 951 So.2d 860, 876 (Fla. Dist. Ct. App.

 2009); see also Sun Life Assurance Company of Canada v. Imperial Premium Finance, LLC,

 904 F.3d 1197, 1217 (11th Cir. 2018).



 Relevant Contract Terms


                                               -5-
Case: 1:20-cv-00285-CAB Doc #: 22 Filed: 02/26/21 6 of 10. PageID #: 203




         “The warranty will begin after the MRI system performs the first patient scan

 (reimbursable or voluntary).”

         Included warranty items are:

         - 1 hour phone response during normal business hours
         - One day maximum on-site response during normal business days
         - One Year parts and labor for MRI system, coils, cryorefrigeration systems subject to
            SPECIFIC TERMS below
         - Helium service as needed and subject to HELIUM COSTS below

         “Warranty coverage is void immediately upon [among other things] . . . failure of

 CUSTOMER to make payment as scheduled in PAYMENT TERMS.”

         Warranty Damage Limitations - “No damage or repairs due to any non-JDIS party is

 included. All such repairs will be affected at Time and Materials rates and subject to the

 ADDITIONAL CHARGES clause below. Total warranty coverage for the duration of this

 contract is limited to non-JDIS costs not to exceed 30% of customer purchase as defined in

 this contract.”

         Insurance and Indemnification - “JDI SOLUTIONS and CUSTOMER shall indemnify

 and hold each other [harmless] from and against any and all claims, expenses, losses, and

 obligations arising out of JDI SOLUTIONS's or CUSTOMER'S negligent acts or omissions.”

         Per Defendants’ representation, the Limitation of Liability provision is found in only

 four of the contracts. (ECF DKT #21 at 9). It reads: “The liability of JDIS for breach of any

 obligation hereunder is limited to the repair of the EQUIPMENT COVERED by this

 Agreement without additional charge to CUSTOMER: in no event shall JDIS be liable,

 whether in contract, or in tort, or otherwise, for an amount in excess of that paid to

 JDIS by CUSTOMER under this Agreement for the immediately preceding twelve


                                               -6-
Case: 1:20-cv-00285-CAB Doc #: 22 Filed: 02/26/21 7 of 10. PageID #: 204




 month period.” (Emphasis added).

        Every contract covers a different time period and recites varying payment amounts.

 Exhibit B to Plaintiff’s Complaint, for example: Dated 1/24/2017; expires 2/28/2017;

 Amount - $345,000.00. Exhibit A to Plaintiff’s Opposition Brief: Dated 1/8/2017; expires

 5/6/2018; Amount -$230,000.00. Defendants’ first exhibit attached to their Reply Brief:

 Dated 9/27/2016; expires 11/27/2016; Refurbished MRI - amount $345,000.00.

        The Payment Terms are not identical in the agreements. Exhibit B to Plaintiff’s

 Complaint recites: 20% UPON SIGNING OF CONTRACT; 70% BEFORE EQUIPMENT

 REMOVAL FROM CURRENT FACILITY (HOSPITAL OR STORAGE); 10% AFTER

 FIRST PATIENT SCAN (VOLUNTARY OR REIMBURSABLE) THAT MEETS OEM

 SPECIFICATIONS. In the Exhibit to Plaintiff’s Opposition Brief, scheduled percentages for

 payment are: 20% - 60% - 20%. In Defendants’ first exhibit, the percentages 20% - 70% -

 10% are used again.

        The yearly rate for 5 years Service (after One Year Warranty) and Maintenance

 Contract is $75,000.00 at times, and $68,000.00 in other instances.

         Construing the Complaint in the light most favorable to Plaintiff, accepting its

 allegations as true, and drawing all reasonable inferences in favor of Plaintiff, the Court finds

 that Plaintiff has plausibly alleged the existence of contracts for equipment and services.

 Defendants do not dispute that the parties’ contracts exist. In fact, Defendants provide copies

 for the Court’s consideration.

         Plaintiff sufficiently alleges that, starting in January 2019, Defendant JDIS did not

 fulfill its warranty obligations at several different locations based upon customer complaints.


                                                -7-
Case: 1:20-cv-00285-CAB Doc #: 22 Filed: 02/26/21 8 of 10. PageID #: 205




 There were issues with non-functioning MRI equipment and with promised in-person service

 response. Plaintiff gave Defendants notice of the alleged breaches when Plaintiff provided

 Defendant Whitney with its spreadsheet.

         Plaintiff alleges that it has incurred significant costs to remedy Defendant JDIS’s

 failures, including retaining other entities to fulfill the contract obligations.

         Defendants contend that dismissal is appropriate upon application of clear contract

 provisions. Defendants argue that the Limitation of Liability clause caps their monetary

 liability at “zero”; that the warranty coverage does not apply; and that the warranty is voided

 for non-payment.

         The Court is confronted with a wholly undeveloped factual picture; and is compelled

 to find that Defendants are not entitled to dismissal of Plaintiff’s Complaint at this juncture of

 the proceedings.

         In every instance, the warranty period begins “after the MRI system performs the first

 patient scan (reimbursable or voluntary).” Only discovery will disclose the date when that

 occurred.

         Plaintiff’s warranty protection is voided immediately upon “failure of CUSTOMER to

 make payment as scheduled in PAYMENT TERMS.” As the Court noted previously, the

 Payment Terms varied in the percentages due and also included an installment after the first

 patient scan - which is an unknown.

         The parties agreed to an indemnification provision by which the parties would

 indemnify and hold each other harmless from and against any and all claims, expenses, losses,

 and obligations arising out of JDIS’s or Plaintiff’s negligent acts or omissions. Defendants


                                                  -8-
Case: 1:20-cv-00285-CAB Doc #: 22 Filed: 02/26/21 9 of 10. PageID #: 206




 insist that the Breach of Contract claim has a causal connection to potential negligence, so the

 exculpatory clause should be given its full effect. Bond Safeguard Ins. Co. v. Nat’l Union

 Fire Ins. Co. of Pittsburgh, Pa., 628 F.App'x 648, 654–55 (11th Cir. 2015). However, the

 Court finds that, without full discovery, there is not a sufficient causal connection between

 Defendants’ alleged contractual liability and possible negligence to enforce the Hold

 Harmless clause against Plaintiff.

        Defendants contend that warranty coverage does not extend to damage or repairs due

 to any non-JDIS party, and thus argue that reimbursements owed to Consensys and

 Nationwide are excludable damages. Discovery will clarify whether Plaintiff and Defendant

 JDIS intended that reimbursements for third-party repairs are excluded, or whether damage or

 repairs caused by third-parties are excluded.

        Defendants refer the Court to the Limitation of Liability clause which caps Plaintiff’s

 recovery to no more than that “paid to JDIS by [Plaintiff] under this Agreement for the

 immediately preceding twelve month period.” Defendants insist that amount is “zero,” since

 Plaintiff failed to meet its payment obligations at five facilities. (ECF DKT #19-1 at 7). The

 Court notes that this limitation of damages provision is present in only four contracts,

 according to Defendants’ own exhibits. Without complete discovery, the Court cannot

 determine whether the provision applies; when installment payments were due following the

 first patient scan; nor whether the one-year warranty was still in effect under the relevant

 agreements. Moreover, if Defendant JDIS was first in breach, Plaintiff’s nonpayment may

 have been excused. Pursuant to the parties’ chosen law: “It is a fundamental principle of

 Florida contract law that a material breach by one party excuses the performance by the


                                                 -9-
Case: 1:20-cv-00285-CAB Doc #: 22 Filed: 02/26/21 10 of 10. PageID #: 207




  other.” Hamilton v. Suntrust Mortgage, Inc., 6 F.Supp.3d 1300, 1309 (S.D. Fla. 2014).

         In sum, applying the relevant Fed.R.Civ.P. 12(b)(6) standard of review to the

  Complaint and the attached exhibits, the Court determines that Plaintiff’s claims may go

  forward even if “actual proof of [the] facts is improbable” or “a recovery is very remote and

  unlikely.” Twombly, 550 U.S. at 556. The Court finds, therefore, that there are enough facts

  alleged “to raise a reasonable expectation that discovery will reveal evidence” of the

  necessary elements of Plaintiff’s claims against Defendants. Id. By the same token,

  Defendants are not prohibited from filing an appropriate dispositive motion in the future if

  discovery warrants.

                                    III. CONCLUSION

         For these reasons, the Motion (ECF DKT #19) of Defendants The JDIS Group and

  Burke Whitney to Dismiss pursuant to Fed.R.Civ.P. 12(b)(6) is denied.



         IT IS SO ORDERED.

         DATE: February 26, 2021


                                        s/Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        Senior United States District Judge




                                               -10-
